NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-30110

                Plaintiff-Appellee,             D.C. No.
                                                4:17-cr-06014-WFN-6
 v.

ROSALIO EMMANUEL SANCHEZ, AKA                   MEMORANDUM*
Rosalio Sanchez, AKA Rosalio Emanuel
Sanchez, AKA Rosalio Manuel Sanchez,

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Eastern District of Washington
                 Wm. Fremming Nielsen, District Judge, Presiding

                           Submitted February 3, 2021**
                              Seattle, Washington

Before: GRABER, McKEOWN, and PAEZ, Circuit Judges.

      Rosalio Sanchez (“Sanchez”) appeals his conviction for conspiracy to

distribute methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1),

(b)(1)(A)(ii)(II), (viii) (“Count One”) and distribution of methamphetamine in


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of § 841(a)(1), (b)(1)(A)(viii) (“Count Two”). We have jurisdiction

under 28 U.S.C. § 1291. We affirm.

         1. Sanchez raises two challenges to the jury instructions for Count One.

Because there was no objection, we review for plain error. United States v.

Vasquez-Velasco, 15 F.3d 833, 847 (9th Cir. 1994). First, Sanchez argues that the

district court erred in using the disjunctive “methamphetamine or cocaine” in the

jury instructions, when the indictment alleged in the conjunctive

“methamphetamine and cocaine.” “The government may charge in the conjunctive

and prove in the disjunctive” when any of the acts specified in the statute—and

included in the indictment—can establish guilt. United States v. Robertson, 895

F.3d 1206, 1219 (9th Cir. 2018). Because § 841(b)(1)(A) enumerates a list of

different drug quantities and types that can trigger a violation of § 841(a)(1),

including both 5 kilograms of cocaine and 500 grams or more of a mixture

containing methamphetamine, the government can charge in the conjunctive but

prove a violation in the disjunctive. Second, a jury does not need to find that the

type and quantity of drugs were within the scope of agreement or reasonably

foreseeable. United States v. Collazo, 984 F.3d 1308, 1315 (9th Cir. 2021) (en

banc).

         Because there was no error in the jury instructions or the form of the special

verdict, this claim fails plain error review. United States v. Recio, 371 F.3d 1093,


                                            2
1100 (9th Cir. 2004).

      2. Sanchez argues that three law enforcement lay witnesses improperly

provided expert witness testimony. We review evidentiary rulings for abuse of

discretion. United States v. Whittemore, 776 F.3d 1074, 1077 (9th Cir. 2015).

Opinion testimony by a lay witness must be both “rationally based on the witness’s

perception” and “not based on scientific, technical, or other specialized knowledge

within the scope of Rule 702.” Fed. R. Evid. 701.

      Agent Vierra and Detective Black did not provide improper expert

testimony. For both officers, their lay testimony provided helpful context for their

involvement in the case: Agent Vierra for his work with an informant, and

Detective Black for his work as an undercover agent.

      The district court, however, abused its discretion when it permitted Agent

Butler to opine about the meaning of drug jargon used in nine exhibits depicting

text messages between Sanchez and unknown others. “Drug jargon is a specialized

body of knowledge, familiar only to those wise in the ways of the drug trade, and

therefore a fit subject for expert testimony.” United States v. Freeman, 498 F.3d

893, 901 (9th Cir. 2007) (internal quotation marks and citation omitted). Agent

Butler’s testimony about the meaning of terms in the text messages was not based

on his “knowledge of the particular case and the defendants,” but rather on his

“experience in investigating narcotics offenses.” United States v. Reed, 575 F.3d


                                         3
900, 922 (9th Cir. 2009). Given the substance of his testimony regarding the text

messages, he testified as an expert, not as a percipient lay witness.

      The admission of improper expert testimony is non-constitutional error

subject to harmless error review. United States v. Rahm, 993 F.2d 1405, 1415 (9th

Cir. 1993). We conclude, in light of all the evidence, that the error was harmless.

      3. Sanchez argues that the text messages extracted from his cellphone—the

same text messages Agent Butler discussed in his testimony—were inadmissible

hearsay and their admission violated the Confrontation Clause. The government

argues that the statements were admissible as co-conspirator statements under

Federal Rule of Evidence 801(d)(2)(E). We review for clear error the district

court’s factual determination of whether a conspiracy existed. United States v.

Moran, 493 F.3d 1002, 1010 (9th Cir. 2007) (per curiam).

      The text messages were not admissible as co-conspirator statements. The

government bears the burden of proving by a preponderance of the evidence that a

conspiracy existed between the defendant and a co-conspirator, Bourjaily v. United

States, 483 U.S. 171, 175–76 (1987), and the government cannot rely only on co-

conspirator statements themselves to prove the existence of a conspiracy. United

States v. Castaneda, 16 F.3d 1504, 1507 (9th Cir. 1994). Without knowing the

identities of the other parties, the government relied solely on the statements

themselves to prove the existence of the conspiracy.


                                          4
      The admission of the text messages, however, did not violate the

Confrontation Clause because they were not testimonial. There is no indication

that the statements were made “under circumstances which would lead an objective

witness reasonably to believe that the statement would be available for use at a

later trial.” Crawford v. Washington, 541 U.S. 36, 52 (2004).

      Improper admission of hearsay evidence is subject to harmless error review,

United States v. Morales, 720 F.3d 1194, 1199 (9th Cir. 2013), and we conclude

that this error was harmless.

      4. Photos of WhatsApp communications from an informant’s phone were

properly authenticated. We review a district court’s determination “regarding the

proper authentication of evidence for abuse of discretion.” United States v.

Estrada-Eliverio, 583 F.3d 669, 672 (9th Cir. 2009).

      Testimony of a witness with knowledge of an item can authenticate that

item. Fed. R. Evid. 901(b)(1). The informant testified that the photos were

accurate copies of messages he exchanged with another member of the conspiracy,

Jesus Bueno. Sanchez argues that the messages were inadmissible because the

photos did not capture all of the text in the messages. But no witness testified that

the messages had been altered, and even Bueno did not question the photos’

authenticity. The district court did not abuse its discretion in admitting the photos




                                          5
of the WhatsApp messages.1

      5. The removal of Sanchez’s nephew from the courtroom under Federal Rule

of Evidence 615 did not violate Sanchez’s Sixth Amendment right to a public trial.

We review for abuse of discretion a district court’s exclusion of a witness under

Rule 615, United States v. Seschillie, 310 F.3d 1208, 1213 (9th Cir. 2002), and

review de novo whether a defendant was denied the right to a public trial, United

States v. Shryock, 342 F.3d 948, 974 (9th Cir. 2003).

      Federal Rule of Evidence 615 requires that a district court, at a party’s

request, “order witnesses excluded so that they cannot hear other witnesses’

testimony,” provided the witnesses to be excluded do not fall into one of four

exempted categories. Fed. R. Evid. 615. The government subpoenaed Sanchez’s

nephew and another observer and invoked Rule 615, and the district court excluded

them under that rule. The district court did not abuse its discretion in excluding the

nephew from the courtroom under Rule 615, nor was Sanchez’s right to a public

trial violated. The government concedes that excluding the nephew constituted a

partial closure, but because the government proffered a legitimate basis for the

subpoena, there was a “substantial reason” for the partial closure. See United

States v. Sherlock, 962 F.2d 1349, 1356–57 (9th Cir. 1989).


1
 To the extent that Sanchez similarly challenges the admission of audio recordings
sent by Jesus Bueno to the informant, those recordings were also properly
authenticated, as the informant testified to their accuracy.

                                          6
      6. The cumulative error of admitting the text messages from Sanchez’s

phone and Agent Butler’s testimony interpreting those messages does not require

reversal under Parle v. Runnels, 505 F.3d 922, 927 (9th Cir. 2007). The

government presented significant other evidence of Sanchez’s participation in the

conspiracy, including the informant’s testimony that he arranged with a leader of

the conspiracy to purchase methamphetamine from Sanchez, testimony from

cooperating members of the conspiracy, and evidence seized from Sanchez’s

home. Any errors by the district court did not render the trial fundamentally

unfair.

      AFFIRMED.




                                         7